Exhibit 10.1

November 5, 2017

Dear Enrique:

We are pleased to present this offer for the position of President and Chief
Executive Officer (“CEO”) at TiVo Corporation (“TiVo” or the “Company”),
reporting to the Board of Directors (the “Board”), pursuant to the terms of this
letter agreement (this “Agreement”) and the Executive Severance and Arbitration
Agreement entered into by the Company and you (the “Severance Agreement”). In
the event of a conflict between any of the terms of this Agreement and any of
the terms of (1) any of the agreements related to any equity awards granted to
you, the terms of this Agreement shall prevail, and (2) the Severance Agreement,
the terms of the Severance Agreement shall prevail. You will also be appointed
to the Board, with service to commence at your commencement of employment as CEO
of TiVo, and, during the period of your employment as the CEO of TiVo, you shall
be re-nominated to serve on the Board each time that your appointment to the
Board expires. Your start date as CEO will be on or about November 20, 2017,
provided you may start at any time following the termination of your employment
at AT&T Inc. (the “Start Date”), and in no event later than November 30, 2017
(the “Outside Start Date”). Capitalized terms used but not otherwise defined in
this Agreement shall have the meanings set forth in the Severance Agreement. For
clarity, the Board has the authority to take any action or make any decision
described in this Agreement as an action to be taken or decision to be made by
the Compensation Committee of the Board (the “Compensation Committee”).

Compensation and Benefits

Base Salary. Your compensation will include an annual base salary of $750,000
per year, paid in semi-monthly installments of $31,250 each, and subject to
standard payroll deductions and withholdings (the “Base Salary”). Your Base
Salary will be subject to review and adjustment by the Compensation Committee on
an annual basis, provided that any decrease shall be subject to the provisions
of Good Reason.

Annual Incentives. For the 2018 fiscal year and subsequent fiscal years, you
will participate in the Company’s standard Senior Executive Company Incentive
Plan (the “EIP”) applicable to each such year, subject to your continued
employment at TiVo through the payout date for each such year’s annual incentive
amount (for each such year, the “Annual Incentive”). Upon 100% achievement of
targets thereunder, the EIP will provide you an Annual Incentive payout equal to
125% of your Base Salary earned during the applicable fiscal year, with a
maximum payout of up to two times such target amount and a threshold to be set
by the Compensation Committee, subject to the terms and conditions applicable to
such payouts and benefits, when adopted by the Compensation Committee. Such
Annual Incentive and the EIP will be reviewed annually by the Compensation
Committee, provided that there shall be no decrease of “target” and “maximum”
payouts. You must be employed by the Company on the day that your Annual
Incentive (if any) for a fiscal year is scheduled to be paid in order to earn
and receive such Annual Incentive. Any earned Annual Incentives shall be subject
to standard payroll deductions and withholdings, and paid no later than
March 15th of the year following the applicable fiscal year.

Long-Term Incentive Compensation.

Initial Performance-Based Equity Grant. Subject to you becoming CEO on or before
the Outside Start Date, you will be granted a performance-based restricted stock
unit award (the “Performance-Based

 

1



--------------------------------------------------------------------------------

RSU”) on the first day of the month following the Start Date. For purposes of
the Performance-Based RSU:

(i) “Target Number of Shares” will mean 400,000 shares.

(ii) “Average Annual TSR” will mean the annual rate of total shareholder return
of the Company’s common stock for the Performance Period (as defined below), as
calculated by an independent third party consultant to the Company (the fees of
whom shall be borne by the Company) in accordance with industry custom and by
reference to the increase or decrease, as the case may be, between the Initial
Share Price and the Ending Share Price, subject to the following definitions and
parameters associated with the calculation:

“Ending Share Price” will mean the average of the daily closing prices per share
of the Company’s common stock, as reported on the stock exchange or market on
which such stock is listed, for the 20 trading days ending on (and including)
the last day of the Performance Period.

“Initial Share Price” will mean the average of the daily closing prices per
share of the Company’s common stock, as reported on the stock exchange or market
on which such stock is listed, for the 20 trading days ending on (and including)
the last trading day immediately prior to the Start Date.

“Performance Period” will mean the period beginning on your Start Date and
ending on December 31, 2020.

Dividends that have an ex-dividend date during the Performance Period shall be
included in the calculation assuming the reinvestment of such dividends as of
the applicable ex-dividend date, and dividends shall include the per share value
of any cash or stock dividends, including the per share value as determined in
good faith by the Company’s Board of Directors of a dividend issued in any
Company spin-off of assets or subsidiary stock.

The number of years, including partial years, in any such calculation shall be
expressed as a decimal rounded to four places from your Start Date to
December 31, 2020.

For clarity, the independent third party consultant to the Company may be the
Compensation Committee’s independent compensation consultant.

(iii) “Compensation Committee Certification Date” will mean the date that the
Compensation Committee certifies the Average Annual TSR and the TiVo Stock Price
(as defined below), which certification shall occur no later than the earlier of
(a) the first regularly scheduled Compensation Committee meeting following the
end of the Performance Period and (b) March 15, 2021.

 

2



--------------------------------------------------------------------------------

Subject to your continuous services to the Company through the end of the
Performance Period, the applicable number of shares subject to the
Performance-Based RSU will vest, if at all, on the Compensation Committee
Certification Date as follows:

 

Average Annual TSR

   Percentage
of Target
Number of
Shares to Vest  

Less than 15%

     0 % 

At least 15%, but less than 22.5%

     100 % 

At least 22.5%, but less than 30%

     150 % 

At least 30%

     200 % 

Alternatively, if (A) the average of the daily closing price per share of the
Company’s common stock, as reported on the stock exchange or market on which
such stock is listed, for any 30 consecutive trading-day period during the
Performance Period, plus (B) the absolute amount in cash per share (rounded to
the fourth decimal place) of all dividends paid through the end of any such 30
consecutive trading-day measurement period (without reinvestment or other
adjustment), plus (C) the per share absolute value in cash (rounded to the
fourth decimal place), as determined in good faith by the Company’s Board of
Directors, of a dividend of any Company spin-off of assets or subsidiary stock
issued prior to the end of any such 30 consecutive trading-day measurement
period (without reinvestment or other adjustment) (the “TiVo Stock Price”) is
greater than (with no rounding up) (i) $28.00, 100% of the Target Number of
Shares shall be eligible to vest subject to your continued employment through
the Compensation Committee Certification Date, (ii) $34.00, an additional 50% of
the Target Number of Shares shall be eligible to vest subject to your continued
employment through the Compensation Committee Certification Date, and
(iii) $40.00, an additional 50% of the Target Number of Shares shall be eligible
to vest subject to your continued employment through the Compensation Committee
Certification Date (such number of shares which become eligible to vest subject
to continued employment through the Compensation Committee Certification Date
being referred to as the “TiVo Stock Price Achievement Shares”). For clarity:
(1) If, during a 30 consecutive trading-day period, the above calculation
results in the achievement of more than one of the above thresholds
simultaneously, the number of TiVo Stock Price Achievement Shares deemed
attained shall be cumulated, up to a maximum of 200% of the Target Number of
Shares; and (2) This paragraph can only ever result in a maximum number of TiVo
Stock Price Achievement Shares equal to 200% of the Target Number of Shares
becoming eligible to vest subject to your continued employment through the
Compensation Committee Certification Date, regardless of the number of different
30 consecutive trading-day periods in which the TiVo Stock Price may exceed the
above price thresholds; and (3) The greater of the TiVo Stock Price Achievement
Shares and the Target Number of Shares that would otherwise vest based on
Average Annual TSR shall vest, but not both.

Annual Equity Grants. It is anticipated that, subject to your continuous
services to the Company, the Company will make annual equity grants to you (the
“Annual Equity Awards”). The Annual Equity Awards, if any, will vest based upon
time or on performance goals established by the Compensation Committee. The
vesting of each of the Annual Equity Awards will be subject to your continuous
services to the Company through the applicable vesting dates, and will be on the
same terms and conditions as annual equity awards granted to TiVo’s other
executives. The target grant date value of Annual Equity Awards made during each
year of the Initial Term (as defined below) is expected to be at least
$1,750,000 and the target grant date value of Annual Equity Awards made after
the Initial Term is expected to be commensurate with then-current compensation
practices applied to TiVo’s other executives. For clarity, in no circumstance
will the initial Performance-Based RSU award described above be treated as an
Annual Equity Award for any purpose of this Offer Letter or the Severance
Agreement.

Other Benefits. As a TiVo employee, you will continue to receive Company
benefits pursuant to Company policy and subject to the terms and conditions of
the governing plans.

 

3



--------------------------------------------------------------------------------

Make-Whole Compensation

2017 Incentive Replacement. In consideration for the 2017 annual incentive
compensation at your current employer that you are forgoing to accept this
offer, subject to you becoming CEO on or before the Outside Start Date, you will
be paid a cash amount equal to $1,225,000. You must be employed by the Company
on the day that such payment is made in order to earn and receive such payment.
Such payment shall be subject to standard payroll deductions and withholdings,
and paid no later than March 15, 2018.

Deferred Compensation Replacement and Relocation Expenses. In consideration for
deferred compensation at your current employer that you are forgoing and
relocation expenses that you are incurring to accept this offer, subject to you
becoming CEO on or before the Outside Start Date, you will be paid a cash amount
equal to $1,600,000 within 30 days following the Start Date. Such payment will
be subject to repayment by you if your employment is terminated by the Company
or a Subsidiary with Cause or by you without Good Reason, in each case within
one year following the Start Date.

Equity Award Replacements. In consideration for the long-term incentive
compensation at your current employer that you are forgoing to accept this
offer, subject to you becoming CEO on or before the Outside Start Date, you will
be paid a cash amount (“Replacement Cash Amount”) and granted six time-based
restricted stock unit awards (“Replacement RSUs”). For purposes of both the
Replacement Cash Amount and the Replacement RSUs, the “Average AT&T Stock Price”
will mean the average of the daily closing prices per share of AT&T Inc.’s
common stock, as reported on the stock exchange or market on which such stock is
listed, for the 65 trading days ending on (and including) the last trading day
immediately prior to the date that the Company publicly announces hiring you as
the CEO of the Company.

The Replacement Cash Amount will be equal to 26,515 multiplied by the Average
AT&T Stock Price, rounded to the nearest $1,000. You must be employed by the
Company on the day that the Replacement Cash Amount is scheduled to be paid in
order to earn and receive the Replacement Cash Amount. The Replacement Cash
Amount shall be subject to standard payroll deductions and withholdings, and
paid no later than March 15, 2018.

The Replacement RSUs (i) will be granted on the first day of the month following
the Start Date, (ii) will be for the number of shares of the Company’s common
stock equal to the number of shares subject to each AT&T award set forth below
multiplied by the Average AT&T Stock Price, rounded to the nearest $1,000, and
then divided by the average of the daily closing prices per share of the
Company’s common stock, as reported on the stock exchange or market on which
such stock is listed, for the 65 trading days ending on (and including) the last
trading day immediately prior to the Start Date, rounded down to the nearest
whole share, and (iii) 100% of the shares subject to each Replacement RSU will
vest subject to your continuous services to the Company from the date of grant
through the applicable vesting date as set forth below:

 

Number of Shares Subject to AT&T Award

  

Vesting Date

27,139

   January 28, 2019

26,515

   January 29, 2019

32,402

   August 2, 2019

33,025

   January 26, 2020

27,139

   January 28, 2020

11,008

   January 26, 2021

 

4



--------------------------------------------------------------------------------

Legal Fees. Subject to you becoming CEO on or before the Outside Start Date, the
Company will pay up to $35,000 on your behalf to your attorney for your legal
fees related to this Agreement and the Severance Agreement (the entire amount of
which will have been incurred during 2017) on or as soon as administratively
practicable following the Start Date, but in no event later than March 15, 2018.

Other Agreements/Policies

As a condition of your employment as CEO, you must execute and deliver the
following documents:

 

  1) Proprietary Information, Inventions and Ethics Agreement;

 

  2) Procedures and Guidelines Governing Securities Trades by Company Personnel;

 

  3) Code of Personal and Business Conduct and Ethics; and

 

  4) Arbitration Policy.

In addition, your employment is conditioned upon satisfactory proof of your
right to work in the United States.

Term and At Will Employment

The term of your employment and this Agreement will begin on the Start Date and
will end on December 31, 2020 (the “Initial Term”), unless earlier terminated by
you or the Company. The Compensation Committee may renew this Agreement for an
additional one-year period during the Initial Term and each year thereafter,
provided that (i) the Compensation Committee takes such action on or prior to
October 31, 2020 in the case of any renewal during the Initial Term, or on or
prior to October 31 of each year following 2020 in the case of any renewal after
the Initial Term, and (ii) the terms of such renewal are in the aggregate on at
least (and not worse than) the then-existing terms of this Agreement, not
including any of the compensation and benefits described in the “Make-Whole
Compensation” section above or the Performance-Based RSU. The target grant date
value of Annual Equity Awards made after the Initial Term is expected to be
commensurate with then-current compensation practices applied to TiVo’s other
executives.

If the Compensation Committee fails to renew this Agreement during or after the
Initial Term in accordance with the foregoing paragraph, then (i) your
employment with the Company or a Subsidiary, as applicable, will terminate on
the last day of the term then in effect, unless earlier terminated by you or the
Company or such Subsidiary, and (ii) for purposes of the Severance Agreement,
such termination due to the Compensation Committee’s failure to renew this
Agreement will be deemed a termination by the Company or such Subsidiary without
Cause. For clarity, if your employment is terminated by the Company or such
Subsidiary with Cause, by you for any reason other than Good Reason, or as a
result of your death or Disability, such termination will not be deemed to be
due to the Compensation Committee’s failure to renew this Agreement.

As TiVo’s employment relationship with you is at-will, either TiVo or a
Subsidiary, as applicable, or you may terminate the employment relationship at
any time, with or without Cause or Good Reason, and with

 

5



--------------------------------------------------------------------------------

or without advance notice. Your employment at-will status may only be modified
in a written agreement signed by you and a duly authorized member of the Board.
Notwithstanding the foregoing, simultaneously with the execution of this
Agreement, the Company and you shall execute the Severance Agreement attached
hereto as Exhibit A, under which you would be provided severance pay and other
benefits set forth therein upon the occurrence of the events specified therein.
Any dispute arising out of or relating to your employment with the Company or
such Subsidiary will be subject to binding arbitration as set forth in the
Severance Agreement.

If your employment is terminated by the Company or such Subsidiary for Cause or
you terminate your employment with the Company or such Subsidiary without Good
Reason (each, a “Nonqualifying Termination”), you will receive your Base Salary
accrued through your last day of employment and all incurred but unreimbursed
business expenses through such date that are reimbursable in accordance with the
Company’s then-current reimbursement policy, and your right to receive any other
form of compensation and benefits will terminate immediately upon the effective
date of such Nonqualifying Termination (including, without limitation, any
equity awards to the extent outstanding and unvested as of the date of such
Nonqualifying Termination). Without limiting the foregoing, you (i) will not
receive any Base Salary for any period after the effective date of any such
Nonqualifying Termination, (ii) will not receive any Annual Incentive under the
EIP for the fiscal year during which any such Nonqualifying Termination occurs,
(iii) will not receive any Annual Incentive under the EIP for the fiscal year
immediately prior to the year during which any such Nonqualifying Termination
occurs if such Nonqualifying Termination occurs prior to the payment date of
such Annual Incentive, and (iv) will not be entitled to further vesting or
accelerated exercisability of any equity awards following any such Nonqualifying
Termination. For the avoidance of doubt, the Company’s Director & Officer
Liability Insurance covering you as an officer and director of the Company, and
the Company’s obligations to indemnify you as an officer and director of the
Company, shall survive your termination of employment shall survive your
termination of employment until the last to expire of a Company indemnification
obligation as to any other Company officer or director.

Section 409A

It is intended that all of the payments payable under this Agreement satisfy, to
the greatest extent possible, the exemptions from the application of
Section 409A of the Internal Revenue Code of 1986, as amended, provided under
Treasury Regulations 1.409A 1(b)(4), 1.409A 1(b)(5) and 1.409A 1(b)(9), and this
Agreement will be construed to the greatest extent possible as consistent with
those provisions.

Miscellaneous

All compensation paid or granted to you by the Company will be subject to
recoupment in accordance with any clawback policy that the Company is required
to adopt pursuant to the listing standards of any national securities exchange
or association on which the Company’s securities are listed or as is otherwise
required by the Dodd-Frank Wall Street Reform and Consumer Protection Act or
other applicable law. No recovery of compensation under such a clawback policy
will be an event giving rise to a right to voluntary terminate employment upon a
“resignation for good reason,” or for a “constructive termination” or any
similar term under any plan of or agreement with the Company.

On the Start Date, the Company shall enter into an indemnification agreement
with you in the form typically used by the Company, and shall provide you
coverage under the Company’s Director & Officer Liability Insurance on terms no
less favorable than applicable to the Company’s senior executives.

 

6



--------------------------------------------------------------------------------

Upon your commencement of employment as CEO, this Agreement and the other
agreements referenced herein shall be the complete and exclusive statement of
all of the terms and conditions of your employment with the Company, and shall
supersede and replace any and all prior agreements or representations with
regard to the subject matter hereof, whether written or oral. This Agreement is
entered into without reliance on any promise or representation other than those
expressly contained herein, and it cannot be modified or amended except in a
writing signed by you and a duly authorized member of the Board. This Agreement
is intended to bind and inure to the benefit of and be enforceable by you and
the Company, and our respective successors, assigns, heirs, executors and
administrators, except that (i) you may not assign any of your duties or rights
hereunder without the express written consent of the Company, (ii) the Company
may assign this Agreement only to a successor in interest that assumes this
Agreement and the Severance Agreement and the liabilities hereunder and
thereunder in writing and which assignment provides that you will remain CEO of
the parent entity, and (iii) in the event of a Change in Control, the Company
shall ensure that the Company’s successor in interest and parent company, if
applicable, assumes this Agreement and the liabilities hereunder in writing and
which assignment provides that you will remain CEO of the parent entity;
provided that in the event of an assignment under (ii) above, the Company shall
remain liable for the obligations under this Agreement and the Severance
Agreement. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced as if such invalid, illegal or unenforceable
provisions had never been contained herein. This Agreement and the terms of your
employment with the Company shall be governed in all aspects by the laws of the
State of California without regard or reference to the rules of conflicts of law
that would require the application of the laws of any other jurisdiction.

If the foregoing meets with your approval, please indicate by signing below and
returning a copy of this Agreement to TiVo’s HR Department to the attention of
Dustin Finer. By signing below, you further agree to respect the Company’s work
rules and faithfully carry out the duties herein. Two duplicates of this
Agreement are to be created; both the Company and you will retain a copy.

 

Sincerely,     

/s/ James E. Meyer

James E. Meyer

Chairman of the Board of Directors

   Agreed & Accepted:    

/s/ Enrique Rodriguez

Enrique Rodriguez

  

            8 Nov. 17             

Date

 

7



--------------------------------------------------------------------------------

Exhibit A

Severance Agreement

[Reference is made to Exhibit 10.2 of Tivo Corporation

Form 8-K filed with the Securities and Exchange Commission on November 13,
2017.]

 

8